Citation Nr: 1521788	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to June 1966.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veteran's Appeals (hereinafter Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2014, the Appellant appeared in San Antonio, Texas, and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is of record. 

The reopened claim for entitlement to service connection for the cause of death pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO initially denied the claim for entitlement to service connection for the cause of death in an September 2004 decision.  

2.  Since the September 2004 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The September 2004 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for the cause of death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

The Board finds that the new evidence-in particular, testimony of the Appellant-is so significant that it must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Appellant's claim of entitlement to service connection for the cause of death is reopened. 


ORDER

The Appellant's claim for entitlement to service connection for the cause of death is reopened. 


REMAND

The Veteran died in April 2004, with the immediate cause of death listed on the death certificate as head and neck cancer.  The Appellant contends that the cancers were caused by the Veteran having been exposed to Agent Orange during military service. 

The issue of where the Veteran served while on active duty must be resolved before the Board can review this appeal.  Unfortunately, there is insufficient evidence to determine whether the Veteran served in Vietnam.  The RO did not request service personnel records from the National Personnel Records Center (NPRC).  Accordingly, the Board must remand in order to obtain evidence as to where the Veteran served while on active duty.  38 C.F.R. § 3.159(c)(2).

Furthermore, the VBMS e-file does not contain his cancer treatment records or his terminal hospital records.  These records must be obtained as they are pertinent to this claim for cause of death.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, attempt to obtain relevant VA and private medical records concerning the Veteran's treatment for neck and head cancer, including records of the Veteran's terminal hospitalization.

2.  The RO should contact the National Records Personnel Center and obtain the Veteran's service personnel records.

3.  Thereafter, the VBMS e-file should be forwarded to an appropriate VA physician to obtain a medical opinion as to whether it is as least as likely as not that a disability of service origin, to include as due to exposure to herbicides if it is determined that the Veteran had service or visitation to Vietnam, either caused or contributed substantially or materially to cause the Veteran's death.  The complete rationale for the physician's opinion should be set forth.

4.  Thereafter, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death (to include finding whether service connection for neck and head was warranted).  If it remains denied, issue an appropriate supplemental statement of the case and afford the Appellant and her representative opportunity to respond.  The case should then be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


